FILED
                                                                         IN THE OFFICE OF THE
                                                                      CLERK OF SUPREME COURT
                                                                           DECEMBER 8, 2022
                                                                       STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2022 ND 226

Chandi Melissa Buchholz,                                            Petitioner
      v.
Levi Keith Mayo,                                   Respondent and Appellant

                                No. 20220178

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephanie R. Hayden, Judicial Referee.

AFFIRMED.

Per Curiam.

Levi K. Mayo, self-represented, West Fargo, ND, respondent and appellant;
submitted on brief.
                              Buchholz v. Mayo
                                No. 20220178

Per Curiam.

[¶1] Levi Mayo appealed from a disorderly conduct restraining order entered
against him. Mayo broadly contends the district court erred and its decision is
unconstitutional and should be reversed. However, Mayo’s brief on appeal is
deficient in identifying and raising a valid issue and does not contain the
minimum requirements provided in N.D.R.App.P. 28. Moreover, he has failed
to file a transcript of the hearing for our review, and the lack of a transcript on
appeal precludes meaningful review. See Smith v. Erickson, 2019 ND 48, ¶ 9,
923 N.W.2d 503 (“If the record on appeal does not allow for an intelligent review
of an alleged error, we will decline to review the issue.”).

[¶2] Under N.D.R.App.P. 35.1(a)(8), this Court may summarily affirm a
judgment if the appellant’s brief fails to comply with N.D.R.App.P. 28. We
summarily affirm under N.D.R.App.P. 35.1(a)(8).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1